DETAILED ACTION

Claim Objections
Claim 4 is objected to because of the following informalities:  “the only overlap of the sheet” in lines 6-7 should be corrected as --[[the]]an overlap of the sheet-- for clarity.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “the only overlap of the sheet” in lines 7-8 should be corrected as --[[the]]an overlap of the sheet-- for clarity.  Appropriate correction is required.


Claim Interpretation
Claims 4-5 recite that a longitudinally extending planar sheet of material has a width that “generally” corresponds to the circumference of the cable. It is noted that the term, “generally” is a relative term, which the range is not clearly described in the originally filed specification (i.e. how much the width of the sheet needs to be close to the width of the cable to be “generally” corresponding.). For examination purposes, the term, “generally” is interpreted with the broadest reasonable interpretation.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant Admitted Prior Art (para[0003],[0004],[0023] of the instant application; AAPA, hereinafter) in view of Itoh (US 2014/0174585 A1), Hanssen et al (US 2012/0186121 A1), and Li (US 6,398,190 B1).
Regarding claim 4, AAPA discloses a cable (para[0003],[0023], “cable is a conventional item and, as such, typically includes a plurality of conductive wires encapsulated within a plastic jacket”) to be inserted into a longitudinally extending underground conduit (para[0003]). However, AAPA does not explicitly disclose a use of a longitudinally extending sheet of material and a single bonding member for the sheet. AAPA discloses that the cable, particularly because of its plastic jacket, provides a great deal of friction (para[0003]). 
Itoh (‘585) teaches a use of a device to be inserted into an opening and routed over paths (para[0004]) comprising a cable 12 (para[0023]), a longitudinally extending sheet 10 (para[0023]) of material made of woven monofilament and multifilament yarn or polyester (para[0023]) and having a width that generally corresponds to the circumference of the cable 12 (as aforementioned, the term, “generally” is a relative term which the originally filed specification fails to provide the range. Therefore, “generally” is considered and examined with the broadest reasonable interpretation. In this case, the sheet of the instant application as shown in figure 4 and the sheet 10 of Itoh as shown in figure 1 have similar degrees of overlapping area of the sheet when being wrapped around the cable.), and a single bonding member (para[0024], “a hook and loop mechanism”) extending longitudinally along each edge 28,30 (para[0024]) of said sheet 10, said boning members being attached to each other such that said sheet 10 is wrapped around the cable 12 with an overlap of the sheet 12 being at the bonding members  without said sheet 10 being attached to the cable 12 (fig1). 
Hanssen et al (‘121) teaches a way that a hook and loop mechanism 12 (para[0024]) works as a bonding member (“band connector”) for a sheet which is to be wrapped around an elongate workpiece. As seen in fig 1, the hook and loop mechanism 12 is at each end of the sheet (If the hook and loop surfaces do not engage each other, then the hook and loop mechanism does not work as a bonding member. Therefore, the range of the overlap area can only be along the length of the hook and loop surfaces).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for further modifying in view of the teachings of Hanssen to have the hook and loop mechanism placed on the overlapping surfaces, as it is well known in the art, in order to achieve the known results of working as a bonding member to wrap securely the sheet.
Although Figure 1 does not explicitly state that only overlap of the sheet is at the bonding members, one of ordinary skill in the art would know that the amount of overlap of hook and loop surfaces is known as a result effective variable, i.e. a variable which achieves a recognized result.  In the instant case the stronger connection occurs when the area of the hook and loop connect is maximized.  Therefore, since the general conditions of the claim are met, when further modifying with Hanssen to have the hook and look on the overlapping surfaces (along the length), then it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide only overlap of the sheet is at the bonding members, to thereby maximize the bonding between the overlapped surfaces.
Li (‘190) teaches that a sheet made of woven or polyester has low friction (abstract) can be used with a cable to be inserted into a longitudinally extending underground conduit, where the sheet reduces the amount of friction and eliminate the need for lubricants during drawing a cable assembly through the conduit (abstract).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify AAPA to use a longitudinally extending sheet of material having less coefficient of friction that that of a cable, as taught by Itoh, Hanssen et al, and Li, for the purpose of providing a removable (Itoh and Hanssen et al) protection for a cable (Itoh) and also reducing the amount of friction to eliminate the need for lubricants during drawing a cable assembly through the conduit (Li). 
Regarding claim 5, AAPA discloses a cable (para[0003],[0023], “cable is a conventional item and, as such, typically includes a plurality of conductive wires encapsulated within a plastic jacket”) to be inserted into a longitudinally extending underground conduit (para[0003]). However, AAPA does not explicitly disclose a use of a longitudinally extending sheet of material having a coefficient of friction less than that of the cable and a single bonding member for the sheet. AAPA discloses that the cable, particularly because of its plastic jacket, provides a great deal of friction (para[0003]). 
Itoh (‘585) teaches a use of a device to be inserted into an opening and routed over paths (para[0004]) comprising a cable 12 (para[0023]), a longitudinally extending sheet 10 (para[0023]) of material made of woven monofilament and multifilament yarn or polyester (para[0023]) and having a width that generally corresponds to the circumference of the cable 12 (as aforementioned, the term, “generally” is a relative term which the originally filed specification fails to provide the range. Therefore, “generally” is considered and examined with the broadest reasonable interpretation. In this case, the sheet of the instant application as shown in figure 4 and the sheet 10 of Itoh as shown in figure 1 have similar degrees of overlapping area of the sheet when being wrapped around the cable.), and a single bonding member (para[0024], “a hook and loop mechanism”) extending longitudinally along each edge 28,30 (para[0024]) of said sheet 10, said boning members being attached to each other such that said sheet 10 is wrapped around the cable 12 with an overlap of the sheet 12 being at the bonding members  without said sheet 10 without the cable 12 being attached to the cable 12 (fig1), wherein said bonding member (“a hook and loop mechanism”, para[0024]) on one edge of the edges 28,30 is only on one surface of the opposed surfaces of said sheet 10 (fig1, para[0024]), and said bonding member on the other edge of the edges 28,30 of said sheet 10 is only on the other surface of the opposed surfaces of said sheet 10 opposite to said one surface (para[0024], fig1). 
Hanssen et al (‘121) teaches a way that a hook and loop mechanism 12 (para[0024]) works as a bonding member (“band connector”) for a sheet which is to be wrapped around an elongate workpiece. As seen in fig 1, the hook and loop mechanism 12 is at each end of the sheet (If the hook and loop surfaces do not engage each other, then the hook and loop mechanism does not work as a bonding member. Therefore, the range of the overlap area can only be along the length of the hook and loop surfaces).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for further modifying in view of the teachings of Hanssen to have the hook and loop mechanism placed on the overlapping surfaces, as it is well known in the art, in order to achieve the known results of working as a bonding member to wrap securely the sheet.
Although Figure 1 does not explicitly state that only overlap of the sheet is at the bonding members, one of ordinary skill in the art would know that the amount of overlap of hook and loop surfaces is known as a result effective variable, i.e. a variable which achieves a recognized result.  In the instant case the stronger connection occurs when the area of the hook and loop connect is maximized.  Therefore, since the general conditions of the claim are met, when further modifying with Hanssen to have the hook and look on the overlapping surfaces (along the length), then it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide only overlap of the sheet is at the bonding members, to thereby maximize the bonding between the overlapped surfaces.
Li (‘190) teaches that a sheet made of woven or polyester has low friction (abstract) can be used with a cable to be inserted into a longitudinally extending underground conduit, where the sheet reduces the amount of friction and eliminate the need for lubricants during drawing a cable assembly through the conduit (abstract).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify AAPA to use a longitudinally extending sheet of material having less coefficient of friction that that of a cable, as taught by Itoh and Li, for the purpose of providing a removable (Itoh and Hanssen et al) protection for a cable (Itoh) and also reducing the amount of friction to eliminate the need for lubricants during drawing a cable assembly through the conduit (Li). 
Regarding claim 6¸ the combination of AAPA, Itoh, Hanssen et al, and Li teaches the device of claim 5 wherein said bonding member (Itoh) on said one edge is a hook member and said bonding member on said other edge is a loop member (Itoh, para[0024], “a hook and loop mechanism”).
Regarding claim 7, the combination of AAPA, Itoh, Hanssen et al, and Li teaches the device of claim 4, wherein said sheet (Itoh) is made of a pliant material (Itoh, para[0023]).
Regarding claim 8, the combination of AAPA, Itoh, Hanssen et al, and Li teaches the device of claim 7, wherein said sheet (Itoh) is made of a fabric material (Itoh, para[0023]).


Response to Arguments
Applicant's arguments filed on 11/3/2022 have been fully considered but they are not persuasive.
Regarding Itoh: 
Applicant argues that the device of Itoh is not suited for insertion into a conduit. Applicant states that the “opening” is not a longitudinally extending conduit, rather, is an opening or crevice associated with an automobile engine. Applicant further argues that the sleeve is made of an abrasion resistant material which is “rough” and not at all usable for insertion into a conduit. However, the Office respectfully disagrees. The term, “a conduit” is recited as an intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Also, Itoh does not disclose that the sleeve is “rough”. As aforementioned, Itoh discloses that the sheet is a longitudinally extending sheet 10 (para[0023]) of material made of woven monofilament and multifilament yarn or polyester (para[0023]). Therefore, a sheet made of woven monofilament and multifilament yarn or polyester which is to be wrapped around a cable, is capable of being inserted into a conduit. Thus, Applicant’s argument is not persuasive.
Applicant argues that the sleeve is spring loaded that the “opposed edges of the wall are preferably arranged in overlapping relating to one another”. Applicant states that Itoh discloses that a hook and loop attachment could be employed, however, does not suggest where the hook and loop would be employed, and it certainly could not be employed only on the ends of the sheet. Applicant states that if it were employed in Itoh, one connector would have to be located at the edge 30 and the other connector would either extend from edge 28 all the way to edge 30 or would have to be located only at edge 30 away from edge 28. Applicant states that the bonding members of the present invention are only provided at the edges of the sheet as shown in fig3. If that fig3 were a picture of Itoh with a connector, one of the connectors would extend about one third of the way across the sheet. However, the Office respectfully disagrees. First, Applicant is applying different interpretations of “edges” on the instant invention and Itoh respectively: Applicant interprets the side ends of horizontal upper and lower surfaces to be the edges and Applicant interprets the side vertical surfaces to be the edges.  This argument is not persuasive.  A person skilled in the art would know that the hook and loop mechanism would be placed on the surfaces that overlap and contact each other, and not on surfaces 28 and 30, as applicant states in his argument.  However, in order to expedite prosecution, in view of the amendments the new rejection includes the teachings of the prior art Hanssen et al., which teaches the use of a hook and loop mechanism on overlapping surfaces to secure an item. 
Applicant states that there is no overlap of the edges of the sheet in the present invention. Rather, the sheet has a width that generally corresponds to the circumference of the cable such that the only overlap of the sheet is at the bonding members. However, the Office respectfully disagrees. First, there is a contradiction between Applicant’s statements. Applicant first states that there is “no overlap”, then Applicant states that “the only overlap of the sheet is at the bonding members”. Also, as aforementioned, the term, “generally” is a relative term which is examined with the broadest reasonable interpretation. The originally filed specification does not clearly disclose how much the width of the sheet needs to be close to the width of the cable to be “generally” corresponding.  
Applicant states that Examiner understood the distinction and agreed to reevaluate Itoh if the claims were amended as they have been herein. However, the Office respectfully states that Examiner agreed to reevaluate the claims when the amendment is formally filed, but no agreement was reached regarding the distinction between the present invention and Itoh.
Therefore, Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723